Citation Nr: 1534401	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  13-08 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for a right knee condition.

7.  Entitlement to service connection for asthma, to include as due to asbestos exposure.

8.  Entitlement to service connection for chronic fatigue syndrome.

9.  Entitlement to service connection for headaches, to include as due to undiagnosed illness or medically unexplained chronic multisymptom illness.

10.  Entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness or medically unexplained chronic multisymptom illness.

11.  Entitlement to service connection for joint pain, to include as due to undiagnosed illness or medically unexplained chronic multisymptom illness.

12.  Entitlement to service connection for unspecified muscle pain, to include as due to undiagnosed illness or medically unexplained chronic multisymptom illness.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1992 and June 2004 to March 2010, including service in the Southwest Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In his substantive appeal, the Veteran requested a videoconference hearing at the Atlanta RO.  A hearing was scheduled for June 2015, but the Veteran failed to appear.  It appears that notice of the hearing was sent to the address listed by the Veteran on his substantive appeal.  As the Board has received no request for a postponement or good cause for the Veteran's failure to appear, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The issue of service connection for an acquired psychiatric disorder has been raised by the record in the Veteran's appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issues of service connection for erectile dysfunction, asthma, chronic fatigue syndrome, headaches, sleep disorder, and joint and muscle pain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss for VA purposes.

2.  The Veteran's competent reports of tinnitus began during service and have continued through the pendency of his claim.

3.  The Veteran was diagnosed with diabetes mellitus, type II, during service.

4.  The Veteran was diagnosed with hypertension during service.

5.  The Veteran's right knee chondromalacia and degenerative joint disease had their onset during service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for service connection for chondromalacia and degenerative joint disease of the right knee have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate such a claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A February 2010 letter, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs have been obtained and considered.  The Veteran has not identified any outstanding records related to his hearing loss claim that have not been obtained.  

The Veteran underwent a VA audiological examination in April 2010 that involved a review of the Veteran's claims file and an in-person interview.  The Board finds these examinations to be adequate, as they included a controlled speech discrimination test (Maryland CNC), a pure tone audiometry test, and an assessment of the functional effects caused by the hearing disability.  38 C.F.R. § 4.85; See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Moreover, the Veteran does not report that his hearing loss has worsened since his most recent examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board notes that the Veteran's claims were filed prior to his separation from service and the evidence of record subsists almost entirely of service treatment records.  As such, for the purposes of service connection the requirements of a current disability and an in-service incurrence or aggravation are one and the same and no nexus is required so long as the condition has been demonstrated by the record.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

1.  Hearing Loss

The Veteran contends that he has bilateral hearing loss which began during service.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

Although a single audiogram from September 2004 shows hearing loss in the right ear of 40 decibels in the 40 hertz range, subsequent audiograms and service do not show that the Veteran met the auditory threshold requirements for hearing loss at any other point during service.  

An August 2010 letter from the Veteran's family practice treatment provider asserts that the Veteran is suffering from hearing loss, but no treatment records or test results are provided or identified to support this assertion. 

An April 2010 VA examination confirmed that the Veteran's average acuity threshold was less than 20 decibels in each ear.  Furthermore the testing showed no hearing loss above 25 decibels in either ear at any relevant frequency.  Finally, the Veteran's speech recognition scores were perfect in both ears.  Based on testing conducted both during and after service, the Veteran does not meet the requirements for an impaired hearing disability and thus, service connection is not warranted.  38 C.F.R. §§ 3.303, 3.385.

2.  Tinnitus

The Veteran likewise claims that he suffers from tinnitus due to his military occupational specialty of hydraulics mechanic.

Although service treatment records do not indicate complaints, diagnosis or treatment for tinnitus, the Veteran has stated during service that he had tinnitus.  The Veteran's self-diagnosis of tinnitus is competent based on his ability to observe the phenomenon with his own senses.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a layperson is competent to observe tinnitus).  Thus, the criteria for service connection have been met.  38 C.F.R. § 3.303; See Layno, 6 Vet. App. 465, (2004).

3.  Diabetes Mellitus, Hypertension, and Right Knee condition

As noted above, the Veteran's claim occurred prior to separation from service.  Thus, any diagnosis of a disabling condition within the year prior to the Veteran's claim will be treated as both evidence of an in-service injury or illness and evidence of a current disability and a nexus is necessarily presumed.

Service treatment records show the Veteran was diagnosed with diabetes mellitus and hypertension during service and was treated for both in the year prior to the filing of his claim.  Furthermore, treatment records detail how the Veteran was injured running on a treadmill during service and how he eventually underwent right knee surgery for meniscal tears and chondromalacia.  The Veteran was also diagnosed with degenerative joint disease during service.

As all three conditions are documented within the Veteran's STRs, the required elements for service connection are satisfied.  38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for diabetes mellitus, type II is granted.

Service connection for hypertension is granted.

Service connection for chondromalacia and degenerative joint disease of the right knee is granted. 


REMAND

The Veteran has been granted service connection for diabetes mellitus herein.  A VA examination is in order to establish whether the Veteran's reported erectile dysfunction is related to his service-connected diabetes mellitus.  38 C.F.R. § 3.310. 

The Veteran and his family practice provider have identified treatment relating to his claim for headaches, chronic fatigue, and a sleep disorder.  However, records of this treatment do not appear in the Veteran's file and seem to have been generated following both the Veteran's separation from service and his VA examinations.  If any such records do exist they should be obtained on remand.  Furthermore, the Veteran's family practice doctor has stated that the Veteran has been diagnosed with asthma as early as July 2009.  Treatment records however do not contain a diagnosis of asthma, only possible diagnoses of COPD and asthma without any confirmation.  If any treatment records exist which contain a diagnosis of asthma within the appeal period, VA should attempt to assist the Veteran in obtaining them.

Finally, the Veteran underwent an examination for Gulf War illness in April 2010.  However, it does not appear that the Veteran's complete service treatment records were available to the examiner at the time of the examination.  As the unavailable treatment records appear to include the Veteran's treatment following his deployment to the Southwest Asia Theater of Operations, a new examination is in order which addresses these records.  Furthermore, any records obtained upon remand should be provided to the examiner prior to the examination.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice concerning the elements required for service connection on a secondary basis.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his erectile dysfunction, asthma, headache, chronic fatigue, joint/muscle pain or sleep disorder symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Request that the Veteran provide the names, addresses, and approximate dates of treatment for any private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  The letter should request that he complete a release for all identified records.  

4.  After contacting the Veteran, make reasonable attempts to obtain any records identified.  All efforts to obtain these records should be documented.  The unavailability of any records should be so noted in the claims file and the Veteran should be informed of such and provided with a reasonable amount of time to submit such reports himself.

5.  Then schedule the Veteran for an examination by an appropriate VA medical professional to address the claims for headache, chronic fatigue, joint/muscle pain, asthma, and a sleep disorder.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies. Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a) Whether the symptoms of each claimed condition are attributable to a known clinical diagnosis?  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that his disability pattern is either (1) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (2) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not (i.e., at least equally probable) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disabilities?

(f) If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disabilities?  If yes, was that increase in severity due to the natural progress of the disease?

(g)  The examiner should also render an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction (1) was caused by his diabetes mellitus or (2) has been aggravated by his diabetes mellitus.

In answering all questions (a) to (g), please articulate the reasons for your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the claims file.

6.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


